Citation Nr: 1145160	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Whether the appellant is the Veteran's surviving spouse and entitled to Dependency and Indemnity Compensation (DIC) benefits.  

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from December 1941 to August 1963.  The Veteran died in May 1988.  The appellant contends that she is the Veteran's surviving spouse. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2004rating determination of the VA Regional Office (RO) in St. Petersburg, Florida, that determined that the appellant's marriage to the Veteran was not valid for VA purposes. 

The claim was previously remanded by the Board in June 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has argued that she is the Veteran's surviving spouse and is therefore entitled to DIC benefits.  After a careful review of the claim file the Board finds that additional development is needed prior to deciding the appellant's claim.  

By way of history, the appellant filed an application for DIC benefits in June 1988.  In a January 1989 administrative decision, the RO determined that the appellant was the Veteran's surviving spouse for VA purposes.  She subsequently began collecting DIC payments.  

In December 2002, L.W. filed an application for DIC benefits claiming that she was the Veteran's surviving spouse.  In an April 2004 administrative decision, the RO determined that L.W.'s marriage of the Veteran was valid for VA purposes.  Accordingly, the RO reversed the administrative decision of January 1989 and terminated the appellant's DIC benefits.  

The Veteran married his first wife, L. W., in May 1965, and the record does not show a certified copy or a certified abstract of a final decree of divorce or annulment of this marriage.  The RO attempted to obtain this record from the Georgia Department of Human Resources and the Commonwealth of Pennsylvania, and received negative responses.  Additionally, L. W. stated in an August 2005 letter that she did not initiate any legal proceeding to terminate her marriage to the Veteran. 

The Veteran married the appellant in 1979.  The appellant and the Veteran's son, C. W., have asserted that L. W. abandoned her marriage to the Veteran after living with him for only four months.  C. W. submitted a February 2005 statement that the Veteran married L. W. in May 1965, and she left the Veteran in August 1965.  L. W. submitted a statement to the contrary in August 2005 stating that the Veteran left for work one day in September 1965 and did not return, and that she never saw him again.  L. W.'s daughter, P. J., stated in an August 2005 letter that the Veteran abandoned her and her mother when she was in ninth grade.  Also in August 1965, L. W.'s brother, T. H., stated that the Veteran attempted suicide in August 1965, and was hospitalized.  In September 1965, T. H. stated that the Veteran left for work on morning and never came home. 

The Board notes that the RO attempted to obtain whether a divorce decree or annulment of marriage from the states of Georgia and Pennsylvania.  However, the marriage certificate between the Veteran and the appellant shows that they were residing in Florida at the time of the marriage and the marriage was effectuated in that state.  The RO has not searched for a divorce decree in Florida.  As Florida was the state of residence at the time of the marriage to the Veteran, a search for a divorce decree or annulment should be done in that state.  

Moreover, the Board notes that L.W. has been living in the state of Virginia and the marriage certificate to the Veteran shows they were married in Virginia.  No search for a divorce decree or annulment has been conducted in the state of Virginia.  The marriage having been in Virginia, it is entirely possible that if a divorce occurred, that it was done in Virginia.

Furthermore, in a letter of November 2011, the appellant's representative from The American Legion stated that The American Legion has a policy not to represent claims where a disputed claimant exists.  Therefore, it appears that The American Legion has recused themselves from representing the appellant.  However, it is not clear from the record whether the appellant has been informed of the same and an opportunity to appoint a new representative has not been provided.  On remand, the RO should inform the appellant of the contents of the November 2011 letter from The American Legion and ask the appellant whether she wants to appoint another representative.

Finally, the Board notes that a Report of Contact of May 2003 states that the RO had spoken with L.W. and she had stated that she was receiving Social Security benefits under the last name of Warren.  The report further notes that in speaking with the Social Security Administration, the RO was informed that L.W. was receiving benefits under the last name of Howard.  It was noted she had changed her last name from Warren to Howard, then to Shawn and then back to Howard.  The Board believes that the timing and reason for L. W.'s name change are relevant to the claim at hand.  Therefore, on remand, the RO should request from L. W. any paperwork associated with her name changes.  If she cannot provide the paperwork, it should be requested that she provide the date of the name changes and the state where she applied for the name change.  Thereafter, the RO should request and obtain the Court order for the name change.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  Expedited handling is requested.)

1.  The RO should attempt to obtain either a certified copy or certified abstract of divorce or annulment of marriage between the Veteran and L.W., if available, from the Commonwealth of Virginia and the State of Florida.  

2.  The RO should send a letter to the appellant informing her that The American Legion has apparently recused themselves from representing her, advising her of her right to representation and asking her whether she would like to appoint another representative.  The appellant should be given adequate time to respond.

3.  The RO should contact L.W. and ask that she provide a certified copy of any paperwork associated with her name changes.  If she cannot provide the paperwork, it should be requested that she provide the date of the name changes and the state where she applied for the name change.  Thereafter, the RO should request and obtain the Court order for the name change.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented.  Then, the RO should again review the record.  If the benefit sought on appeal remains denied, the appellant, L. W., and their representatives, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. MARTZ AMES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).



